DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data verification module” and “data buffer” in claims 1-13, “frame count module” in claim 5, and “verification module” in claims 9-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitations “data verification module” and “data buffer”, “frame count module”, and “verification module” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “module” coupled with functional language “select”. “generate”, “store”, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: hardware circuitry.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 19, the term “the transmit pin” lack sufficient antecedent basis in the claim. It is suggested it be amended to “the output pin”.
Allowable Subject Matter
Claims 3, 5, 7-8, 11-13, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 9-10, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2011/0246857 A1), in view of Tsirkin (US 2020/0073691 A1).
For claim 1, 
Bae teaches a serial interface comprising: (see paragraph [0012], figure 10, and other locations: system comprises serializer; view system as said serial interface) a data verification module configured to: select a first error detection value in response to a mode signal indicating a user mode; select a second error detection value in response to the mode signal indicating a test mode, the second error detection value different from the first error detection value (see [0099], [0022], [0106], figure 12, and other locations: view ECCed inverted and un-inverted signals as said first and second error detection values; inverting is a test mode because the inverted signal is used to test/verify the un-inverted signal); and generate transmit data for transmitting to a receiving device, the transmit data comprising output data and the selected one of the first error detection value and the second error detection value (see [0099], figures 10 & 12, and other locations; signals above are transmitted to memory controller as a receiving device; also, transmission always suggests a receiving device, i.e. any device); and a data buffer configured to: store the transmit data, the transmit data received at the data buffer from the data verification module (see [0022], [0024], and other locations); output the transmit data to an output pin (see figure 1, [0055], and other locations: data goes through pins); and [].
Bae does not explicitly teach “in response to receiving a clear signal from a read detector, clear the transmit data stored in the data buffer”.
However, Tsirkin teaches in response to receiving a clear signal from a read detector, clear the transmit data stored in the data buffer (see [0034] and other locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae to include “in response … data buffer”, as taught by Tsirkin, because each one of Bae and Tsirkin teach data transmission between devices therefore they are analogous arts and because once reception of data is confirmed to be successful, the next batch of data can be transmitted; for the next batch to be transmitted, transmission buffer needs to be cleared so that it could hold the next batch to be transmitted; otherwise transmitted batch will not be processed by receiver, as it’s not ready yet (see [0034] and other locations).


For claim 2, 
The combination of Bae and Tsirkin teaches the limitations of claim 1 for the reasons above.
Bae further teaches the data verification module is configured to select, as the second error detection value, an inverse of the first error detection value in response to the mode signal indicating the test mode (see rejection to claim 1: signal and inverse are taught).

For claim 4, 
The combination of Bae and Tsirkin teaches the limitations of claim 1 for the reasons above.
Bae further teaches the data verification module is configured to generate the first error detection value by computing a cyclic redundancy check (CRC) value from the output data using a CRC polynomial (see abstract, [0012], and other locations: CRC is always based on polynomial)

For claim 6, 
The combination of Bae and Tsirkin teaches the limitations of claim 1 for the reasons above.
Bae further teaches a read detector configured to: detect transmission of the transmit data out of the data buffer; and in response to the detected transmission, send the clear signal to the data buffer (see rejection to claim 1: Tsirkin)


For claim 9, 
The combination of Bae and Tsirkin teaches a serial interface comprising: a data buffer configured to store received data comprising a data block and an error detection value generated using an error detection code, the received data transmitted to the serial interface from a second serial interface of a transmitting device (see rejection to claim 1: claim subject matter is similar but paraphrased; serial transmitter suggests serial receiver), the transmitting device alternately set in a user mode or a test mode; and a verification module configured to: retrieve the received data from the data buffer; process the data block and the error detection value with the error detection code to attempt to verify the data block (see rejection to claim 1: claim subject matter is similar but paraphrased); process the data block and an inverse of the error detection value with the error detection code to attempt to verify the data block; and output a signal indicating that the transmitting device is set in the test mode in response to verifying the data block and the inverse of the error detection value with the error detection code (see rejection to claim 1: claim subject matter is similar but paraphrased; view outputting signals to next step of processing as conducting lines or flow lines between figure blocks or flow diagrams respectively)
For claim 10, 
The claim recites essentially similar limitations as claim 4.

For claims 14-15, 17, and 19, 
The claims recite essentially similar limitations as claims 1-2, 4, and 6 respectively. Claims 14-15, 17, and 19 are a method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114